DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. The Office appreciates the applicants attempts to overcome the 112 rejection of record, however, the amendments do not address the substantive arguments with regard to missing element leading to a lack of clarity. For example, as will also be discussed below, the applicants disclosure at par.[0045] teaches transmitting a list of excluded stations to an Access Point (AP) wherein the AP should exclude these stations from the coordinated reuse. However, the claimed step of transmitting an UL trigger to the at least one STA; and receiving an uplink transmission would only be performed with stations that are not in the list of excluded stations, thus, the claim transmitting, to the coordinated AP, a list of one or more excluded STAs which would cause high interference and then transmitting an UL trigger to the at least one STA in order to receive an UL transmission, respectfully is unclear because the claimed STA have just been excluded, and the first limitations of the claims do not correspond to the second set of limitations. 
Applicant’s arguments with respect to claim(s) claims 11-13 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
For example, the disclosure at par.[0045] teaches transmitting a list of excluded stations to an Access Point (AP) wherein the AP should exclude these stations from the coordinated reuse. However, the claimed step of transmitting an UL trigger to the at least one STA; and receiving an uplink transmission would only be performed with stations that are not in the list of excluded stations, thus, the claim transmitting, to the coordinated AP, a list of one or more excluded STAs which would cause high interference and then transmitting an UL trigger to the at least one STA in order to receive an UL transmission, respectfully is unclear because the claimed STA have just been excluded, and the first limitations of the claims do not correspond to the second set of limitations. The office recommends amending the claims to recite a limitation from the elements of par.[0045] which recites, “The coordinated AP(s) may have a limited number of STAs (with DL data buffered at the respective AP) from which to select. Under the proposed scheme, the master AP would avoid selecting the BSS which would suffer severe interference by the master AP. Accordingly, the master AP and the coordinated AP(s) may perform joint DL SR transmission. For instance, the coordinated AP(s) may select the recipient STA(s) with low interference from the master AP, and the master AP may adjust its MCS based on reported received interference at the recipient STA(s).” To overcome the 112 rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 17, and 19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Doostnejad et al. (WO 2019/040059 A1) in view of Ni et al. (US 2016/0050684 A1).
	Regarding claim 11, Doostnejad discloses:
a method, comprising: 
receiving, by an apparatus implemented in a master access point (AP) (fig.1 element 102 which discloses an Access Point Controller hereinafter (APC)), a report on received power levels of one or more coordinated APs from each of one or more stations (STAs) associated with the master AP (par.[0021] describes a APC which is communicatively coupled with a plurality of APs, which are further coupled with a plurality of stations. Thus, the APC is associated with stations via the APs. Par.[0021] further discloses that the beamforming reports (e.g. power levels) of the stations are reported to the APs which are then forwarded to the APC. Par.[0022] discloses that the beamforming reports are used to calculated interference in order to perform spatial reuse); 
selecting, by the apparatus, at least one STA of the one or more STAs based on the report received from each of the one or more STAs (par.[0071 – 0073] describe selecting a STA to form a collaborative beamforming pair, fig.8); 
selecting, by the apparatus, a coordinated AP from the one or more coordinated APs (par.[0071 – 0073] describes selecting an AP from the plurality of AP to form a collaborative beamforming pair, fig.8); and 
performing, by the apparatus, coordinated spatial reuse (CSR) transmissions in conjunction with the at least one coordinated AP (par.[0081] which recites, in part, “That is, the access point at which the communications were received need not communicate with other access points to schedule transmission of data to a mobile station because such transmissions are already known to not cause interference between other access point and mobile station pairs.”).
While the disclosure of Doostnejad substantially discloses the claimed invention, it does not disclose:
Wherein the report further comprises a receiver sensitivity level.
However, it would have been apparent to one of ordinary skill in the art at the time of the filing of the instant application to report a receiver sensitivity to the AP because the receiver sensitivity can be used to determine a Clear Channel Assessment threshold. For example, in an analogous art, the disclosure of Ni teaches:
Wherein the report further comprises a receiver sensitivity level (par.[0116] describes a method for scheduling access points wherein a controller (e.g. a master access point) receives performance statistical data of a previous time period, and based on that information generates a schedule for the AP such that the AP may transmit and receive data from stations during a future time period. Further, the disclosure teaches that the performance statistical data comprises parameters such as transmission power control, and clear channel assessment parameter threshold (e.g. a receiver sensitivity level) such that the AP’s can communicate with less interference).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Doostnejad for configuring spatial reuse groups with the disclosure of Ni which teaches using information received from access point in a previous period to further improve the scheduling of APs in a later period. The motivation/suggestion would have been to provide a reduction of interference between APs such that the access rate of the wireless network is improved (Ni: par.[0116]). 

Regarding claim 12, Doostnejad discloses:
wherein the report further comprises a transmit (TX) power, receiver sensitivity, a spatial reuse parameter (SRP), or a combination thereof received from the one or more coordinated APs (par.[0071 - 0076] discloses the parameters transmit power is used in beamforming feedback in order to determine the collaborative set. Par.[0076] which recites, in part, “In equation 1, p.sub.m and p.sub.t are transmit powers for mobile stations m and /, respectively. I.sub.u.sup.] represents an amount of interference caused by the potential addition of the access point and mobile station pair to the collaborative beamforming set.” Fig.6 element 630 describes the AP transmitting the beamforming reports to the APC).

Regarding claim 13, Doostnejad discloses:
wherein the selecting of the coordinated AP comprises selecting at least one of the one or more coordinated APs causing a lowest interference level among the one or more coordinated APs as detected by the one or more STAs based on the report received from each of the one or more STAs (par.[0076] which recites, in part, “In equation 1, p.sub.m and p.sub.t are transmit powers for mobile stations m and /, respectively. I.sub.u.sup.] represents an amount of interference caused by the potential addition of the access point and mobile station pair to the collaborative beamforming set”. Par.[0077] discloses that the estimated interference should be below an interference threshold. Fig.8 elements 850 – 860. The process occurs iteratively. At 850 the controller determines the interference caused by potential addition of a second access pint and second station to the collaborative set. If the estimated interference is below a threshold an additional AP and station may be added to the set, then, if there are additional AP and STA the process returns to element 850. If the interference is above a threshold, then the process moves to 880 wherein the evaluation of additional selection of another AP and another STA, if yes then the process returns to 840 to select another AP and STA, if no, then the process returns to 890 and the collaborative set is established).

Regarding claim 17, Doostnejad discloses:
measuring, by the apparatus, an interference level of each of the one or more coordinated APs, wherein the selecting of the coordinated AP comprises selecting one of the one or more coordinated APs having a lowest interference level measured by the apparatus among the one or more coordinated APs (par.[0022] which recites, in part, “In examples disclosed herein, rank-1 beamforming report(s) (e.g., low rate rank-1 beamforming report(s)) are utilized for the secondarily associated access point and mobile station pairs. In examples disclosed herein, by using these beamforming feedback reports, access point and mobile station pairs where simultaneous transmission can be allowed because the expected interference is low can be identified.” That is the APs that are selected has the lowest amount of interference).

Regarding claim 19, Doostnejad discloses:
measuring, by the apparatus, an interference level of each of the one or more coordinated APs (par.[0021 – 0022] discloses that the beamforming reports are used for determining interference),
wherein the selecting of the coordinated AP comprises selecting one of the one or more coordinated APs having a measured lowest interference level measured by the apparatus among the one or more coordinated APs as well as a reported lowest interference level among the one or more coordinated APs based on a respective report received from the at least one STA (par.[0066] discloses traditional beamforming reports in combination with Rank-1 beamforming reports from the STA. The AP selects the STA and AP whose interference does not rise above an interference threshold, par.[0073 – 0078] Therefore, the controller selects the APs and STA with the lowest interference among the APs and STAs).

Claims 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Doostnejad and Ni as applied to claim 11, in view of Wang et al. (US 2017/0070962 A1).
Regarding claim 14, the combination of Doostnejad and Ni, substantially disclose the limitations of claim 11 and Doostnejad discloses:
wherein the performing of the CSR transmissions comprises:
transmitting, to the coordinated AP, a list of one or more excluded STAs which would cause high interference to the master AP (fig.8 and par.[0073] which recite, in part, “The example interference estimator 3S0 estimates and amount of interference caused by potential addition of the second access point and mobile station pair to the collaborative beamforming set. Par.[0074] discloses determining the interference by using the beamforming reports comprising interference information, par.[0076 – 0077] wherein the steps 860 – 880 are performed for each station and AP until all stations and AP are considered. Those exceeding an interference threshold are removed from consideration, and the master sends the collaborative beamforming set to the AP in step 890).
however, they do not explicitly disclose:
performing coordinated uplink (UL) transmissions by: 
transmitting an UL trigger to the at least one STA; and 
receiving a triggered UL transmission from the at least one STA during a period of time in which the coordinated coordinate AP receives an UL transmission from at least one other STA associated with the coordinated AP.
However, the above techniques were well known at the time of the filing of the instant application, for example, the disclosure of Wang teaches:
wherein the performing of the CSR transmissions comprises performing coordinated uplink (UL) transmissions by: 
receiving a triggered (fig.5 which teaches the transmission of a trigger frame from an access point to stations 1-3) UL transmission from the at least one STA during a period of time in which the coordinated coordinate AP receives an UL transmission from at least one other STA associated with the coordinated AP (fig.5 and corresponding paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the spatial reuse selection methods as discussed in Doostnejad and Ni,  with the well-known coordinated transmissions as discussed in Wang. The motivation/suggestion would have been to allow for higher throughput  and spectral efficiency by allowing concurrent uplink and downlink transmissions from a plurality of APs and Station.

Regarding claim 15, Wang discloses:
informing the coordinated AP about a spatial reuse (SR) opportunity and a spatial reuse parameter (SRP) of the master AP (fig.5 and par.[0039] which disclose the trigger frame comprises the SRP and transmission opportunity). 

Regarding claim 16, Wang discloses:
wherein an acceptable interference level in the SRP is adjustable by the master AP as a tradeoff between interference and throughput for a coordinated basic service set (BSS) associated with the coordinated AP (par.[0025] which recites, in part, “In one novel aspect, an opportunistic TPC and adaptive CCA is proposed for spatial reuse. SR-STA gains enough knowledge in certain situation for more aggressive spatial reuse such that its TX power may be adjusted to meet the spatial reuse conditions based on the received OBSS PPDU and the corresponding spatial reuse parameter (SRP).” The Office Notes when the transmit power is too high it may cause interference to adjacent stations and AP’s and when the transmit power is to low interference is reduced, but throughput suffers, so identifying the precise ratio of throughput and transmit power is a technique which is well-known in the art.), and wherein the SRP of the master AP is used in transmit (TX) power control by each triggered STA in the coordinated BSS (par.[0026] which disclose that the AP transmits to the STA SRP, see e.g. “Furthermore, a simplified TPC for spatial reuse is proposed. A spatial reuse parameter (SRP) is defined as a single parameter, which can be signaled to the SR-STA for determining its TX power for spatial reuse purpose” and fig.5 element 501 which discloses a from being sent to the stations which includes the SRP and causes the simultaneous UL transmission).

Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doostnejad and Ni, as applied to claim 17, in view of Chun et al. (US 2017/0070914 A1).
Regarding claim 18, Doostnejad and Ni discloses claim 17, but does not disclose:
transmitting an uplink (UL) trigger to the at least one STA; and 
receiving a triggered UL transmission from the at least one STA during a period of time in which the coordinate AP performs a downlink (DL) transmission to at least one STA associated with the coordinated AP.
However, the technique was well-known in the art at the time of the filing of the instant application. 
See for example, Chun which is in the same field of endeavor discloses:
transmitting an uplink (UL) trigger to the at least one STA (par.[0536] describes an AP transmitting a trigger frame for UL Multi-User Transmissions to the stations); and 
receiving a triggered UL transmission from the at least one STA during a period of time in which the coordinate AP performs a downlink (DL) transmission to at least one STA associated with the coordinated AP (par.[0769] which recites, in part, “an AP may perform DL MU transmission on an NDPA frame that initiates an UL sounding protocol. In this case, the NDPA frame may be configured as in the example of Table 17 or 18. Information about an MFR index and information about the index of a space stream may have been included in the NDPA frame as trigger information for the UL MU transmission of an NDP frame.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the spatial reuse selection methods as discussed in Doostnejad and Ni with the well-known coordinated transmissions as discussed in Chun. The motivation/suggestion would have been to allow for higher throughput  and spectral efficiency by allowing concurrent uplink and downlink transmissions from a plurality of APs and Station (Chun: par.[0010]).
Regarding claim 20, Chun discloses:
wherein the performing of the CSR transmissions comprises performing a downlink (DL) transmission to the at least one STA during a period of time in which the coordinated AP transmits an uplink (UL) trigger to, and receives an UL transmission from, at least one STA associated with the coordinated AP (par.[0769] which recites, in part, “an AP may perform DL MU transmission on an NDPA frame that initiates an UL sounding protocol. In this case, the NDPA frame may be configured as in the example of Table 17 or 18. Information about an MFR index and information about the index of a space stream may have been included in the NDPA frame as trigger information for the UL MU transmission of an NDP frame.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US 2020/0084712 A1) “Method and System for Dynamic Access Point Selection in Coordinated Access Point Group”
Sadek et al. (US 2010/0197317 A1) “Multichannel Dynamic Frequency Selection”
Parkvall et al. (US 2017/0331670 A1) “Network Architecture, Methods, and Devices for a Wireless Communications Network”
Miras et al. (US 2019/0028193 A1) “Scheduling Method for Uplink and Downlink of an Optical Transmission System”
Lin et al. (US 10,299,200 B2) “Method for Accessing Access Point by Station Device, and System”
Soulie et al. (EP 3675584 A1) “Procedure and System for Augmenting the Capacity of Communications”
Gage et al. (US 2013/0003588 A1) “System and Method for Mobile Station-Assisted Interference Mitigation”
Bhattacharya et al. (US 2021/0051664 A1) “Dynamic Spatial Reuse”
Verma et al. (US 2020/0404549 A1) “Coordinated Access Point Transmissions”
Nandagopalan et al. (US 8,681,810 B2) “Dynamic Carrier Sensing Thresholds”
Subramanian et al. (US 2016/0269087 A1) “Signaling for Millimeter Wave Interference and Scheduling” (fig.4 and corresponding disclosure)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411